DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to an amendment filed on 08/20/2021.
Claims 1, 9 and 16 have been amended.
Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed on 08/20/2021, regarding 35 USC §103 rejection have been fully considered. Applicant argues that a timestamp of when a tag is read on a web page unfortunately does not read on the claim 1 timestamping of a plurality of information sources. Kieviet is referring to a single information source, a web page tag, rather than multiple information sources as recited in claim 1. (Applicant’s Arguments/remarks, page 11) 
The Examiner respectfully disagrees. Kieviet teaches [⁋ 0027], …allows a user or website developer to record a "flow" through their website (and related sites). The recording contains page loads and network traffic (e.g. hits). The 
Applicant further argues that the Kieviet web page tag corresponds to when an object was loaded by a web page, not necessarily when a bug occurred. …it is not disclosed in Kieviet that the web page tag corresponds to potential bugs. (Applicant’s Arguments/remarks, page 11)
However, Examiner relies on Zuo to teach these limitations, therefore, applicant’s arguments are moot because the arguments do not apply to the reference being used in the current rejection. See the newly crafted rejection, infra.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-10, 12-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kieviet et al. (US 2017/0063653, hereinafter “Kieviet”) in view of Zuo (US 2014/0317602, hereinafter “Zuo”) further in view of Ritter (US 20200356461, hereinafter “Ritter”) and Golender et al. (US 2002/0087949, hereinafter “Golender”).

Regarding Claim 1, Kieviet teaches a computer-implemented method comprising: receiving, by a browser extension (e.g., agent 130 configured to be part of or an extension of a web browser [⁋ 0043]) integrated within a browser running on a client device (e.g., Computing device 110 [Fig. 1]), a first request to initiate capturing of information associated with a network resource with which an end user is interacting via the browser ([⁋ 0003], method include an agent of a ;
responsive to the first request, capturing, by the browser extension, the debugging  information, wherein the debugging information includes a plurality of sources of  information including (i) recording of information displayed via the browser on a display of the client device and real-time user interactions with the network resource leading up to the potential bug ([⁋ 0003], the agent recording, responsive to receiving the indication, network activity of the browsing session. The network activity can include events triggered by tags embedded in at least one of a plurality of web pages accessed during the browsing session. [⁋ 0020], …recording network activity including browsing activity or transactions. For example, the web developer can browse their webpage to test or validate the webpage. The web browser can be configured with an extension that records the and 
(ii) one or more of the following: information regarding utilization of one or more computational resources of the client device over a period of time commencing at a time at which the first request was received by the browser extension; information regarding utilization of one or more computational resources of the network resource over the period of time; Hypertext Transport Protocol (HTTP) network logs containing information regarding HTTP requests issued by the client device and information regarding HTTP responses issued by the network resource over the period of time; meta information associated with the network resource; and meta information associated with one or both of the client device and the browser (([⁋ 0048], The agent 130 can record, capture or obtain some or all HTTP and HTTPS browser communications, including, e.g., requests, responses, or full headers and body of packets. [⁋⁋ 0052-0055] tag data can include the action. The action indicates or identifier [i.e., meta information] the user action on the webpage. …tag data can include the label field. The label can provide additional information about what was clicked. …tag data structure can include a value field. The value field can include a numeric value corresponding to the action);
during said capturing, correlating, by the browser extension, the plurality of sources of information by time stamping the plurality of sources of information ([⁋ 0047], Recording network activity refer to capturing, identifying, or otherwise obtaining data associated with a browsing session. The agent 130, upon capturing network activity data or browsing session data, can export the captured data to a file format such as HAR. The data file can include some or all objects loaded by the web browser during the browsing session, including a timestamp associated with the web browser loading the object. [⁋ 0067], …the recorded data file may include a plurality of events. One or more of the events can be triggered by tags from the browsing session. As tags are triggered, they can provide information corresponding to the tag. For example, this may include a timestamp, a source URL, a destination URL, etc. The analytics engine 140 can analyze the information associated with triggered tags to identify one or more sessions);
receiving, by the browser extension, a second request to stop capturing of the  debugging information ([⁋ 0048], The agent 130 may then receive an indication to terminate, end, or stop recording);
responsive to receipt of the second request, persisting, by the browser extension, the plurality of sources of information ([⁋ 0048], Responsive to the indication to stop recording the browsing session, the agent 130 can stop tracking 
While, Kieviet teaches recording activity of the browsing session, however, Kieviet does not explicitly teach, but Zuo teaches …capturing of debugging information relating to a potential bug… the debugging information includes a plurality of sources of information including recording of information displayed via the browser on a display of the client device depicting the potential bug and real-time user interactions with the network resource leading up to the potential bug; and playing back the plurality of sources of information [FIG. 3A,  ⁋ 0038] …browser 303 and debugger 304 execute on client data processing system 301. Browser 303 executes a web application using graphical user interface (GUI) application files 302 and presents the GUI for the web application on display 306. …debugger 304 may be a component of browser 303. [⁋ 0040], debugger 304 allows to record user actions on the web application executing within browser 303. Debugger 304 records the user actions and changes in recording file 310. …a user of debugger 304 may perform actions in the web application 302 using browser 303 to trigger a bug. The user can then replay the recording file 310 in debugger 304 and view the display from browser 303 and debugger 304 to analyze the source code files 305 in association with the recorded user actions and changes. [⁋ 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zuo with Kieviet in order to record debugging information for a bug and replay the recording, because it would allow presenting debug information to panels of the debugger to evaluate a potential defect of a web application. 
While, Kieviet teaches recording activity of the browsing session, however, Kieviet in view of Zuo do not explicitly teach, but Ritter teaches a video recording of information displayed via the browser on a display of the client device ([⁋ 0001], to facilitate reproduction of issue, the user may send a video recording of the interactions to the support personnel. [⁋ 0017] further teaches improvements over existing systems by facilitating the recording and replay of user interface (UI) interactions. For example, the selection of UI elements and entry of data into a UI by a user over a particular period of time may be captured in a data structure. [Fig. 2, ⁋⁋ 0032-0034], determine begin recording UI interactions based on a "Start Recording" command input by a user into a user interface provided by client application… Once it is determined to start recording, a user interface event is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kieviet and Zuo with Ritter’s teaching of video recording a sequence of UI interactions of user because it would have enabled the support user to replay the recoding in order to reproduce the issue that facilitate to fix the issue.
While, Zuo teaches replay the recording file, however, Kieviet in view of Zuo and Ritter do not explicitly teach, but Golender teaches playing back the plurality of sources of information for at least two of the sources, at the same time, as synchronized by the time stamps ([⁋⁋ 0222-0236], System interaction tracing allows support personnel to gather information about behavior of the program, and to diagnose sources of errors. The dynamic tracing mechanism provided by the visual problem monitor system provides logging Windows API functions and GUI events…The events are synchronized by time and logged into the log file. [⁋ 0275], the screen captures shown in the window  are replayed synchronously with the event displays provided by the GUI. This allows the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kieviet, Zuo and Ritter with Golender in order to logged events synchronized by time and  replay synchronously with the event, because it would have enabled the support user diagnose time dependent bugs. 

Regarding Claim 2, Kieviet teaches the method of claim 1, wherein the network resource comprises a web application running  on a network security device [⁋ 0019], teaches analysis network traffic on resource (e.g., a webpage, website, online document, electronic document, or networked application)).

Regarding Claim 4, Kieviet teaches the method of claim 2, wherein the web application provides a browser-based graphical user interface (GUI) for the network security device ([⁋ 0003], recording network activity of a browsing session. The network activity can include events triggered by tags embedded in at least one of a plurality of web pages [i.e., a browser-based graphical  user interface (GUI)] accessed during the browsing session. [⁋ 0019], configuring a resource .

Regarding Claim 5, Kieviet in view of Ritter and Golender do not explicitly teach, however, Zuo teaches the method of claim 4, wherein the potential bug comprises a potential bug relating to the  GUI ([⁋ 0040], debugger allows to record user actions on the web application executing within browser 303. Debugger records the user actions and changes, such as element attribute changes, functions that are called, and call stacks of those functions. Thus, a user of debugger may perform actions in the web application 302 using browser 303 to trigger a bug. Since, Zuo teaches debugging bug within browser 303, therefore, it is clearly indicates that the potential bug relating to the browser [e.g., GUI]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zuo with Kieviet, Ritter and Golender in order to debug potential bug related to a browser, because it would allow detect a potential defect of a web application.

Regarding Claim 6, Kieviet teaches the method of claim 1, wherein said persisting, by the browser extension, the plurality of sources of information comprises generating a single compressed file containing the plurality of sources of information ([⁋ 0048], Responsive to the indication to stop recording, the agent 130 can further generate the data file in a file format. [⁋ 0063], the client device 110 may compress the data file prior to transmission over network. [⁋ 0086], the agent can generate a data file with the recording of the network activity data. The agent may compress the data file for transmission).

Regarding Claim 7, Kieviet teaches the method of claim 6, further comprising sharing the single compressed file from the client device to a second device ([⁋ 0048], the agent 130 transmit the recorded data file to the data processing system 120. [⁋ 0063], The client device 110 can transmit the data file to the data processing system 120 via network 105. …the client device 110 may compress the data file prior to transmission over network 105. [Fig. 2, ⁋ 0086] At 220, the agent can generate a data file with the recording of the network activity data. The agent may compress the data file for transmission. The agent can transmit the data file at 225).

Regarding Claim 8, Kieviet teaches the method of claim 7, further comprising analyzing information at the second device (e.g., Data Processing System 120 [Fig. 1]) based on the single compressed file ([⁋ 0064], the front end 135 can be configured to perform initial processing or analysis of the network .
While Kieviet teaches analyzing the recorded data, however, Kieviet in view of Ritter and Golender do not explicitly teach, however, Zuo teaches playing back the correlating debugging information [⁋ 0045], A user may then import the recording file and replay the user actions on browser to recreate the bug).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zuo with Kieviet, Ritter and Golender in order to replay recorded debugging information for a bug, 

Regarding Claim 9, Kieviet teaches a non-transitory computer-readable storage medium embodying a set of instructions, representing a browser extension integrated within a browser, which when executed by a processing resource of a computer system, causes the processing resource to perform a method (Fig. 7, ⁋ 0121], methods described can be implemented by the computing system 700 in response to the processor 710 executing an arrangement of instructions contained in main memory 715. Such instructions can be read into main memory 715 from another computer-readable medium, such as the storage device 725. Execution of the arrangement of instructions contained in main memory 715 causes the computing system 700 to perform the illustrative processes).
The rest of the limitations of Claim 9 are rejected under the same rationale as claim 1.

Claims 10 and 12-15 are rejected under the same rationale as claims 2 and 4-7.
Claim 16 is rejected under the same rationale as claim 9.
Claims 17 and 19-20 are rejected under the same rationale as claims 2, 4 and 6.

Claims  3, 11 ad 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kieviet in view of Zuo, Ritter and Golender, further in view of Marolia et al. (US Patent No. 9747191, hereinafter “Marolia”).

Regarding Claim 3,  Kieviet in view of Zuo, Ritter and Golender do not explicitly teach, however, Marolia teaches the method of claim 2, wherein the plurality of sources of information include debug logs  associated with one or more daemons running on the network security device ([C.4:L.40-43] each device agent 114 provides an on-device daemon installed on the corresponding mobile device 110. Each device agent 114 may generally be configured to capture, log, and replay user input events. [C.14:L.20-24], the device agent 114 may provide an on-device daemon installed on the computing device 900 which captures, logs, and replays user input events for an app 112 under test as part of a given replication session).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kieviet, Zuo, Ritter and Golender with  Marolia’s teaching of using a daemon to capture and log user input 

Claims 11 and 18 are rejected under the same rationale as claim 3.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/LANCE LEONARD BARRY/          Primary Examiner, Art Unit 2448                                                                                                                                                                                              

/MOHAMMAD YOUSUF A. MIAN/Examiner, Art Unit 2448